Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered April 29, 1983, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention, raised for the first time on appeal, that the judgment should be modified by reducing the conviction to attempted burglary in the third degree, as a result of the insufficient factual recitation during the plea proceeding. "[T]he mere fact that defendant’s allocution did not establish the essential elements of the crime to which he pleaded guilty [is] not, in itself, fatal with regard to the propriety of the plea” (see, People v Wedgewood, 106 AD2d 674, 676). Mangano, J. P., Brown, Rubin and Eiber, JJ., concur.